Citation Nr: 1242839	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  03-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an earlier effective date of October 8, 1996, for a total disability rating due to posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling effective from May 7, 1997, with assignment of a total disability evaluation based on individual unemployability due to service connected disability (TDIU) established from February 11, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.    

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas, which, in pertinent part, granted an increased evaluation of 70 percent for PTSD and entitlement to a TDIU, both effective from July 8, 1999.

During the course of this appeal, an earlier effective date of May 7, 1997, for a 70 percent rating for PTSD has been awarded, and an effective date of February 11, 1998, for a TDIU has been awarded.  The Veteran has continued his appeal, seeking an effective date of October 8, 1996, for both a 70 percent rating for PTSD and a TDIU.  October 8, 1996, is the effective date of service connection for PTSD.

An October 2009 VA Medical Center "incompetent veteran report" in the Virtual VA claims file indicates that the Veteran had been found to be incompetent and was admitted for VA treatment.   

This case was addressed in a Board remand issued in December 2003; a Board decision issued in September 2004, which was vacated by a Memorandum Decision of the Court of Appeals for Veteran's Claims (Court) in March 2007; and a September 2007 Board decision, which was affirmed by the Court in February 2010.  However, in October 2011 the Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision that vacated the Court's February 2010 decision in this matter.  As a consequence of the Federal Circuit's October 2011 decision, in April 2012 the Court issued a Memorandum Decision that vacated the Board's September 2007 decision in this matter.

The revised characterization of the issue on appeal and the manner in which this case is adjudicated in today's decision are accomplished for the purpose of compliance with the Court's April 2012 Memorandum Decision in this matter.




FINDINGS OF FACT

1. By an RO rating decision issued in May 1997, the Veteran was awarded service connection for PTSD, rated as 30 percent disabling; the Veteran's October 8, 1996, claim for service connection for PTSD was thereby granted. 

2. A February 1998 statement from the Veteran, with an attached VA treatment note written in January 1998 and electronically signed by a VA staff psychologist in February 1998, constituted new evidence pertaining to the Veteran's employability and the severity of his PTSD over the course of many years, and raised a reasonable possibility of establishing entitlement to an initial rating in excess of 30 percent.

3. From October 8, 1996, forward, the Veteran has been demonstrably unable to obtain or retain employment due to PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD from October 8, 1996, forward, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.132, Diagnostic Code 9411 (1996); VAOPGCPREC 11-97; VAOPGCPREC 3-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed detail below, sufficient evidence is of record to grant the matter on appeal in full.  Therefore, no further notice or development is needed with respect to this matter.  


I .Whether Correspondence from the Veteran and the Attached Medical Evidence, Received in February 1998, Constitutes New and Material Evidence Pursuant to 38 C.F.R. § 3.156(b), Requiring Readjudication of the RO's May 1997 Rating Decision 

In its April 2012 Memorandum Decision, the Court of Appeals for Veterans Claims directed that in adjudicating the matter on appeal the Board must consider whether a February 1998 letter with accompanying medical evidence constituted new and material evidence requiring readjudication of a May 1997 decision that assigned an initial rating of 30 percent for PTSD.  This action was found to be required by 38 C.F.R. § 3.156(b) as interpreted in the Federal Circuit's decision in this matter.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In his February 1998 correspondence the Veteran requested an increase in the percentage rating for PTSD, which had been rated as 30 percent disabling, effective from October, 1996, by the May 1997 RO rating decision.

The February 1998 correspondence and attached medical evidence was received within one year of the May 1997 RO initial rating decision.  Thus, the Board is required to consider whether it constituted new and material evidence.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The attached January 1998 medical note, electronically signed in February 1998 by a VA staff clinical psychologist, described the Veteran' psychiatric symptoms and problems finding employment.  In this extended medical note, the Veteran was noted to have had over 25 jobs over the past 10 years due to his problems with authority.  The VA psychologist concluded:

In summary, [the Veteran] has had major impairment with work and in interpersonal interactions.  He is still operating as if he were in a combat situation with associated extreme disturbance of mood, thinking, and judgment.

This newly received VA medical opinion evidence pertained directly to the rating criteria for a higher initial rating for PTSD, from a perspective of the Veteran's course of psychiatric disability and degree of industrial impairment over many years; it was not merely cumulative or redundant, and raised a reasonable possibility of substantiating a claim for a higher initial rating.  Thus, it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a)&(b).

As a result, the February 1998 letter from the Veteran, with the associated note from a VA staff psychologist, which constituted new and material evidence, gives rise to the requirement of readjudication of the initial rating of 30 percent for PTSD, effective from October 8, 1996, as established in the May 1997 RO rating decision that granted service connection for PTSD.  38 C.F.R. § 3.156(b).   

The remainder of this decision will pertain to the required readjudication of the initial rating decision of 30 percent for PTSD, as assigned in the May 1997 RO rating decision, and its impact on the resolution of the matter on appeal.


II.  Readjudication the of Initial Rating for PTSD

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The Veteran's claim for service connection for PTSD was received on October 8, 1996, and the effective date for service connection for PTSD as established in the May 1997 RO rating decision was October 8, 1996.  Thus, the initial rating period at issue in this appeal runs from October 8, 1996, forward.  

Where a regulation is amended during the pendency of an appeal to the Board of Veterans' Appeals (Board), the Board must first determine whether the amended regulation is more favorable to the claimant than the prior regulation, and, if it is, the Board must apply the more favorable provision. VAOPGCPREC 11-97.  

However, the Court of Appeals for Veterans Claims has held that the effective date rule, 38 U.S.C.A. § 5110(g), prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also, McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In essence, the new regulations may only be applied from the date they became effective forward.  See also, VAOPGCPREC 3-2000.  Thus, for the period from October 8, 1996, through November 6, 1996, the Veteran's psychiatric disability must be rated under the older criteria, regardless of whether the new criteria are more favorable to his claim; while, for the period from November 7, 1996, forward, the Veteran's claim should be rated pursuant to the set of criteria which is more favorable to his claim.

As of October 8, 1996, under the version of the regulations for rating of psychiatric disorders as in effect prior to November 7, 1996, a 30 percent rating for PTSD was warranted if there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  In such cases, the psychoneurotic symptoms must result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired, and when by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  

A 70 percent evaluation for PTSD was warranted where the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

A 100 percent evaluation was warranted (1) when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; (2) where there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or (3) where the veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to November 7, 1996).  

Because the criteria for a 100 percent rating of PTSD under the old criteria (as effective prior to November 7, 1996) are each independent bases for granting a 100 percent rating, a finding that the Veteran is demonstrably unable to obtain or maintain employment by reason of service-connected psychiatric disability is sufficient for a rating of 100 percent under the old criteria.  Johnson v. Brown, 7 Vet. App. 95 (1994).

VA treatment records from November 1995 to June 1998 include a record of treatment from December 1996, when the Veteran reported that he and his brother had started a blind cleaning and repair business which was essentially part time, making approximately $400 to $600 a month.  The diagnosis was PTSD, chronic, severe, and a Global Assessment of Functioning (GAF) score of 40 was assigned, both for the Veteran's current level of functioning and his highest level of functioning in the past year.  A VA treatment record from January 1997 notes that the Veteran was scheduled to work in the sheltered work center, but did not arrive for work.  

Assignment of a GAF score of 40 was also established at a March 1997 VA examination.  In describing his employment history at that examination the Veteran reported that he worked for himself in a siding business for about 11 to 12 years after moving to Kansas in 1984.  The Veteran reported that he had recently been working at a local tavern frying hamburgers.  The diagnosis was again PTSD, chronic, severe, and a GAF score of 40 was assigned.  The examiner noted that the Veteran had had chronic problems with employment and that he was currently significantly underemployed as a cook.  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

The January 1998 record of VA treatment, discussed above, noted that the Veteran's vocational history was remarkable because of his job impersistence, having held over 25 jobs in 10 years due to his problems with authority.  The psychologist noted that when the Veteran worked independently from 1979 to 1993 he could not get along with the people he hired to work for him, and fired about 50 people in one year.  The Veteran stopped getting work because his jobs did not get finished.  In summary, the psychologist indicated that the Veteran had experienced major impairment with work. 

At a VA examination in February 2000, the Veteran was diagnosed as having PTSD; alcohol dependence in partial, sustained remission; and cannabis dependence in partial, sustained remission.  His substance dependence was found to be much more likely than not related to his PTSD.  Global assessment of functioning was found to be 44.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

In his July 2000 formal claim for a TDIU the Veteran reported full-time seasonal work as a siding applicator from 1985 to 1988 and 1990 to 1993.  He also reported two weeks of work in April 2000.  

Although the record is more sparse for medical evidence from 2000 forward, an October 2009 VA Medical Center "incompetent veteran report" in the Virtual VA claims file indicates that the Veteran had been found to be incompetent and had been admitted for VA inpatient treatment. 

Thus, the VA treatment records and other information in the claims file indicate that the Veteran has remained unemployable through the present time. 

As previously found in the Board's now-vacated September 2007 decision in this matter, the evidence of record reflects that the Veteran has not been substantially gainfully employed since 1993.  While there is evidence of some part-time employment since that time, the Board finds that such work, as described in the VA treatment records, constitutes no more than marginal employment.  These treatment records attribute the Veteran's occupational impairment to PTSD.   

Further, the GAF scores assigned during the rating period for consideration are indicative of an inability to maintain employment.  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM-IV).  

In sum, the evidence of record demonstrates that the Veteran has been demonstrably unable to obtain or retain employment since 1993, and therefore has been demonstrably unable to obtain or retain employment from the effective date for service connection for PTSD, October 8, 2006, forward.  As a result, a 100 percent initial rating for PTSD is warranted from October 8, 1996, forward.  Johnson v. Brown, 7 Vet. App. 95 (1994); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to November 7, 1996); VAOPGCPREC 11-97; VAOPGCPREC 3-2000.  

As this decision provides for the maximum available effective date and rating under the applicable law in this appeal, and is a full grant of the benefit sought on appeal, the potentially less favorable rating criteria for psychiatric disability as in effect from November 7, 1996, forward need not be considered.  Additionally, the rating of 100 percent for PTSD for the full rating period at issue renders the Veteran's claim for an earlier effective date for a TDIU moot. 



ORDER

Entitlement to a higher initial rating of 100 percent for PTSD for the period from October 8, 1996, is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


